Citation Nr: 1447617	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  10-47 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a sleep disorder, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from October 2005 to August 2007.  He also had prior and subsequent service in the Army National Guard, including a period of active duty for training from April 2005 to August 2005.  He is the recipient of the Combat Action Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) located in Lincoln, Nebraska.

In September 2013, the Board remanded the Veteran's claims for further development.  Such development has been completed and associated with the claims file, and these matters are returned to the Board for further review.

The September 2013 Board decision also remanded the issue of entitlement to service connection for a gastrointestinal disorder, which claim was subsequently granted by way of an April 2014 rating decision.  Therefore, as the full benefit sought on appeal has been granted by the RO, this matter is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that Veteran's right knee disability is casually or etiologically related to a disease, injury, or incident in service.

2.  The preponderance of the evidence is against a finding that Veteran has a current sleep disorder distinct from symptoms of his already service-connected PTSD.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).

2.  Service connection for a sleep disorder is not warranted.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to all of the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that June 2009 and April 2010 VCAA letters fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013).  The June 2009 and April 2010 VCAA letters informed the Veteran of what information or evidence was needed to support his claims, including claims for secondary service connection, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  They also explained how VA assigns disability ratings and effective dates.  See Dingess, supra.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  The Veteran has not identified any outstanding, relevant treatment records for VA to obtain.  Therefore, the Board finds that the record contains sufficient evidence to make a decision on the Veteran's claim.  In this regard, the Board notes that the September 2013 Board remand directed that the RO ask the Veteran to identify all private treatment for his right knee ACL and meniscus injuries (relating to an October 2007 motorcycle accident) and to provide the requisite Form 21-4142 authorizations for the RO to obtain the records, including authorizations for records identified with Dr. C. and Bryan East.  Pursuant to the Board's remand directive, in October 2013, the RO requested Form 21-4142 authorizations from the Veteran so that any outstanding records relating to his right knee from Dr. C. and Bryan East could be obtained.  The Veteran responded only with copies of a few records from the Bryan East facility.  In light of the above, the Board finds that there was substantial compliance with the Board's remand directive, and that VA's duty to assist in this regard has been satisfied.  See Stegall v. West, 11 Vet. App. 268 (1998).

VA's duty to assist also includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2013);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the right knee disability, the Veteran was provided with a VA examination in July 2009, and the same VA examiner provided an August 2010 VA medical opinion.  In September 2013, the Board remanded the Veteran's claim so that a new VA medical opinion could be obtained to clarify whether the Veteran's right knee condition was related to his active service, because the prior opinions were not adequate.  Pursuant to the Board's remand directive, a March 2014 VA medical opinion was provided.  The Board finds that the July 2009 VA examination report, as clarified by the March 2014 VA medical opinion, is sufficient upon which to base a decision with regard to the Veteran's claim.  The Veteran was interviewed and thoroughly examined in July 2009, both examiners reviewed the claims file, and the March 2014 medical opinion clarified all of the questions posed by the Board and included adequate rationales for the conclusions provided.  Therefore, the Board also finds that there was substantial compliance with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's representative asserts that the Veteran did in fact appear for a VA examination that had previously been scheduled in November 2013, and that he waited several hours for the examiner who was performing a surgery until he was told that it was too late in the evening and the examination was canceled.  See Letter, April 2014.  The Board notes, however, that the actual failure to report relates to the rescheduled VA examination two weeks later, for which the Veteran was notified by voicemail and by letter.  Regardless, the Board notes again that the Board only directed in its remand that a VA medical opinion be provided, not a VA examination.

With regard to the Veteran's claimed sleep disorder, a June 2010 VA medical opinion was obtained, and examiner essentially opined that the Veteran did not meet the DSM criteria for a sleep disorder distinct from his PTSD symptomatology.  The September 2013 Board remand directed that a clarifying opinion be obtained to address which of the DSM criteria were not met for each listed sleep disorder.  Pursuant to the Board's remand directive, a February 2014 clarifying VA medical opinion was obtained (from the same VA examiner), which medical opinion answered all of the questions posed by the Board.  Therefore, the Board finds that the June 2010 and February 2014 VA medical opinions, taken together, are adequate upon which to base a decision with regard to the Veteran's claim.  The examiner reviewed the claims file, and provided a thorough rationale for the opinions provided.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain "chronic" diseases listed in 38 C.F.R. § 3.309(a), including arthritis, that manifest to a compensable degree within a prescribed time period, which period is within one year of discharge from active duty in the case of arthritis.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The diseases listed in 38 C.F.R. § 3.309(a) will be accepted as "chronic" except where they result from intercurrent causes.  38 C.F.R. § 3.307(b)(1) (2013).

A veteran may also establish service connection for a listed "chronic" disease in 38 C.F.R. § 3.309(a) by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir.2013).  Continuity of symptomatology contemplates evidence of continuous symptoms after service. See Savage v. Gober, 10 Vet.App. 488, 495-96 (1997).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  This includes injuries or diseases incurred during active duty for training (ADT), or injuries suffered during inactive duty training (IDT).  See 38 U.S.C.A. §§ 101(24), 106 (West 2002).  Reserve and National Guard service generally includes ADT and IDT.  38 U.S.C.A. § § 101(22); 38 C.F.R. § 3.6(c) (2013).  

The presumptions of soundness and aggravation, and regarding certain "chronic" diseases listed in 38 C.F.R. § 3.309(a), only apply to periods of regular active duty, not ADT or IDT.  See Paulson v. Brown, 7 Vet. App. 466 (1995); Biggins v. Derwinski, 1 Vet. App. 47478 (1991).

A.  Right Knee

The Veteran served on active duty in the Army from October 2005 to August 2007.  He also had prior and subsequent service in the Army National Guard, including a period of active duty for training from April 2005 to August 2005.  He claims that he has a right knee disability that has its onset during his active duty for training (ADT) in 2005 or regular active service shortly thereafter.

Preliminarily, the Veteran is the recipient of a combat action badge; however, he has not alleged that he incurred a right knee injury in combat, and there is otherwise no indication of such.  Therefore, the presumptive provisions of 38 U.S.C.A. § 1154 are not for application.

A July 2009 VA examination report reflects a diagnosis of a right knee injury, status post anterior cruciate ligament (ACL) and meniscus surgery, degenerative joint disease (DJD), possible patellar fracture.  Therefore, the Board finds that the Veteran clearly has a current right knee disability.

The Board will now address whether the Veteran's right knee disability is related to his active service.

With regard to the Veteran's service treatment records, August 2005 records (from his period of ADT) reflect that the Veteran complained of right knee pain for a week, but that an x-ray report reflects an impression of a normal right knee, and only an "incidental" finding of a bipartite patella was noted (a patella that is divided in two parts, see Dorland's Medical Dictionary, 28th ed.).  November 2005 service treatment records reflect that the Veteran complained of right knee pain since September, aggravated by running; he also reported right knee pain the past spring during basic training at Ft. Knox (during his ADT).  Diagnoses of right knee pain and retropatellar tendonitis were recorded.

Post-service, a September 2007 VA treatment record indicates that the Veteran established care at that VA medical facility, and a history of right knee pain was noted.  A later September 2007 record reflects he reported that both of his knees pop, but that his right knee had not really bothered him since March 2006 - no right knee symptoms or findings were noted on examination, and no diagnosed right knee condition was noted.  An October 2007 VA treatment record reflects that the Veteran reported experiencing continued pain in his right knee.  

A few days later, an October 2007 VA treatment record reflects that the Veteran reported that he was in a motorcycle accident over the weekend.  Likewise, private facility records from Bryan East reflect that the Veteran presented for treatment after a motorcycle accident in which he was traveling at 35 MPH and fell off.  A radiology report (x-rays) reflects that his right knee showed effusion and a possible fracture.  A radiology note in his treatment record reflects that his films were "negative" for acute changes except for knee effusion.

An August 2008 report of medical history reflects that the Veteran reported a history of a "blown out" right ACL and meniscus in October 2007 that was treated privately by Dr. C.

As noted in the VCAA section above, this matter was remanded in September 2013 so that any outstanding treatment records from Dr. C. and Bryan East relating to the October 2007 motorcycle accident and any resultant surgical and post-surgical treatment could be obtained; the Veteran did not, however, respond to the RO's request for the requisite Form 21-4142 authorizations so that these records could be obtained and considered.  It was noted by the July 2009 VA examiner that these records were missing.

As explained above, presumptive service connection may generally be granted for certain "chronic" conditions listed in 38 C.F.R. § 3.309(a), such as arthritis, if manifested within one year of separation from service.  The Board notes, however, that an x-ray of the Veteran's right knee in service, and post-service in October 2007, did not show any arthritis, and there is otherwise absolutely no medical evidence of arthritis within one year of separation from service.  The Board emphasizes that the lack of medical evidence from the one-year period following the Veteran's separation from active service is due to his own refusal or failure to respond to the RO's request in October 2013 for the necessary Form 21-4142 authorizations to request the records, or to otherwise provide the records himself for consideration in this case.  The Board acknowledges that, arguably, the Veteran reported right knee pain in service, that one post-service October 2007 record (prior to the accident) shows his reported a history of continued knee pain, and then at the time of the July 2009 VA examination, DJD was shown on x-ray.  The Board notes, however, that there is evidence of a significant intercurrent injury, see 38 C.F.R. § 3.307(b)(1), and again, the Veteran has failed to authorize the release of the private treatment records relating to this injury and resultant surgical treatment.  The Board adds that this action (or inaction) by the Veteran tends to significantly diminish the credibility of his reports.

As explained in the VCAA section above, in September 2013, the Board remanded the Veteran's claim for a VA examination.  An examination was scheduled in November 2013, for which the Veteran appeared, but unfortunately, it had to be rescheduled due to the examiner performing surgery.  The Veteran, however, failed to report to the rescheduled VA examination later in November 2013, of which he was notified by mail and telephone.  See 38 C.F.R. § 3.655 (2013).

The March 2014 VA examiner reviewed the claims file and opined that the Veteran's right knee condition is less likely than not related to his service, and that it is more likely than not that the Veteran's right knee pain is the result of his motorcycle accident and subsequent surgical intervention.  The examiner reasoned that the Veteran reported to a VA clinician in September 2007, prior to the motorcycle accident, that his right knee had not really bothered him since March 2006 when he was running a lot, and that he subsequently had a traumatic motorcycle accident, that an ACL rupture or meniscal tear can be quite severe injuries, and that it is very common to have continued pain after an ACL repair and/or meniscus repair/partial meniscectomy.  

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's right knee disability is related to his ADT or regular active service.  As explained above, the March 2014 VA examiner opined that the Veteran's right knee disability is related to his post-service motorcycle accident, and not his active service.  The Board notes that there is no medical opinion of record that contradicts the opinion of the March 2014 VA examiner, nor is there any other medical evidence tending to indicate that his current right knee disability is related to his active service.  Moreover, the Board points out that the Veteran was diagnosed with patellar tendonitis in service, whereas no diagnosed tendonitis is shown post-service.  In other words, his current right knee disability is not tendonitis, and there is no medical evidence tending to link his current right knee disability to his diagnosed tendonitis in service.  Finally, the Board notes that the Veteran failed to report to his rescheduled VA examination in November 2013, which examination could have provided additional medical evidence; therefore, the claim will be decided based on the evidence of record (the Board notes again that the Board remand only directed that a medical opinion be provided).  See 38 C.F.R. § 3.655 (2013).

The Board acknowledges that the March 2014 VA medical opinion rationale includes one notation that "the Veteran has documentation of minimal to no knee pain prior to his motorcycle accident."  In that regard, the Board emphasizes that pain alone, without a diagnosed or identifiable underlying condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Furthermore, as shown above, the March 2014 VA examiner attributed the Veteran's current right knee condition and symptomatology to his motorcycle accident, and the Veteran has failed to produce or assist VA in obtaining his relevant private treatment records dated shortly after his service.

With regard to the Veteran's reported history of knee problems in service noted in his VA medical records, the Board notes that the mere transcription of lay history by a medical professional does not transform it into competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406 (1995).

To the extent that the Veteran himself attributes his right knee condition all or in part to his service, the Board notes that the Veteran, as a lay person, is not shown to have the medical education, training, or experience to be qualified to offer a medical opinion as to the etiology of his diagnosed right knee injury, status post ACL and meniscus surgery, DJD, and possible patellar fracture, which certainly requires medical qualifications.  See 38 C.F.R. § 3.159(a) (2013); Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Veteran may be competent to report his symptoms, and to report being in a motorcycle accident and subsequently undergoing surgical treatment, the Board ultimately finds the medical opinion of the March 2014 VA examiner to be by far more probative than the Veteran's based on his medical qualifications.  See 38 C.F.R. § 3.159(a).  Moreover, as explained above, the Veteran has refused or failed to provide the requisite Form 21-4142 authorizations so that the medical records relating to his treatment after his October 2007 motorcycle accident and resultant surgery could be reviewed, which certainly calls into question the credibility of his assertions.

As a final matter, the Board acknowledges that in light of the Veteran's service in Southwest Asia during the Persian Gulf war, and in light of his other complaints including headaches, an August 2010 VA medical opinion was obtained to clarify whether the Veteran's right knee condition, and other conditions, were due to an undiagnosed illness or chronic multisymptom illness.  See 38 U.S.C.A. § 1117 (West 2002 & Supp. 2013); 38 C.F.R. § 3.317 (2013).  The August 2010 VA examiner opined that the Veteran's right knee condition is less likely than not related to the Veteran's service in Southwest Asia.  The examiner reasoned that the Veteran's right knee condition was more likely due to his motorcycle accident.  The Board adds that, regardless, the Veteran's right knee condition clearly does not constitute an "undiagnosed" illness because it does in fact have a diagnosis, including DJD.  Also, it cannot constitute a "medically unexplained chronic multi-symptom illness" because, again, his right knee condition has been medically explained by the March 2014 medical opinion as involving a motorcycle accident injury and resultant surgical treatment and DJD.  There is otherwise no competent evidence that indicates that it constitutes an "undiagnosed" illness or a "medically unexplained" chronic multi-symptom illness.  Thus, any implicit theory of entitlement based on the undiagnosed illness and related provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 relating to Persian Gulf war veterans is without merit.

In summary, the Board concludes that the preponderance of the evidence is against granting service connection for a right knee disability.  The benefit-of-the-doubt rule is not for application, as there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b).




B.  Sleep Disorder

The Veteran also claims entitlement to service connection for a sleep disorder, to include as secondary to his service-connected PTSD.

A "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  38 C.F.R. § 3.310(a) (2013).  "Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence."  38 C.F.R. § 3.310(b) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

As an initial matter, the Veteran's VA treatment records show complaints of combat related dreams, nightmares, restless sleep, and difficulty falling and staying asleep.  See September 2007, October 2007, April 2011.  His first post-service record of complaint was in September 2007 when he reported nightmares and also had a positive PTSD screen.  He was referred for mental evaluation in October 2007, and initially diagnosed with an adjustment disorder with insomnia.  He again had a positive PTSD screen in June 2009, but declined treatment.

A July 2009 VA examination report (relating to his PTSD) reflects that the Veteran reported symptoms of PTSD to include dreams (nightmares), tossing and turning, and difficulty in getting to sleep, and it reflects diagnosed PTSD.  His May 2010 VA examination report (relating to his PTSD) also reflects diagnosed PTSD, and notes symptoms of nightmares, and difficulty falling or staying asleep, as symptoms of his PTSD.

As explained in detail in the prior September 2013 Board decision, chronic sleep impairment, including difficulty falling asleep as well as nightmares, is one of the symptoms of the Veteran's service-connected PTSD for which he is presently compensated.
A June 2010 VA medical opinion was obtained to address whether the Veteran has a sleeping disorder that constitutes a condition distinct from his PTSD (rather than a symptom of his already service-connected PTSD).  The June 2010 VA examiner opined that the Veteran does not meet the DSM criteria for a separate sleep disorder.  The examiner further noted that criteria D for PTSD involves difficulty falling asleep or staying asleep, and that the medical evidence of record notes sleep impairment that is specific to his PTSD.

The February 2014 VA examiner opined that the Veteran did not meet the diagnostic criteria for a DSM-IV diagnosis of an insomnia disorder because his difficulties falling asleep and staying asleep are part of his PTSD disorder.  He opined that the Veteran does not exhibit hypersomnia because he has no excessive sleepiness that occurs three or more times a week that would be solely due to a sleep disorder disturbance.  He opined that the Veteran does not exhibit a circadian rhythm sleep disorder because there has been no disruption in circadian rhythm; he further explained that in a circadian rhythm sleep disorder, the patient is believed to have inadequate ability to reset the sleep\wake schedule cycle in response to environmental time cues, and that was not shown in his records.  He opined that the Veteran does not exhibit parasomnias, including sleep walking, night terrors, or a confusional arousal disorder, because the Veteran's symptoms do not encompass those spectrum of disorders, the DSM criteria are not met, they are not diagnosed in the record, and they are entirely separate from the historical claim of insomnia.  He further explained that night terrors are in volitional movements in sleep that are not under one's control, and there was no evidence of such, and that there was no evidence of sleep walking or confusional arousal.  The examiner opined that the criteria for a rapid eye movement (REM) sleep behavior disorder are not met because the symptoms were not shown in his medical records, such as a description of loss of atonia during otherwise intact REM sleep, and noted that when this disorder does occur this is most characteristic of neurogenic disease such as in Parkinson's Disease or Lewy Body Dementia.  The examiner opined that the Veteran does not meet the criteria for a substance or medication induced sleep disorder because it is not suggested in any of his medical records.  

With regard to narcolepsy and breathing-related sleep disorders such as sleep apnea and sleep-related hypoventilation, the examiner explained that he is a psychologist, not a medical doctor or pulmonologist able to diagnose such conditions.  Nonetheless, the examiner noted that narcolepsy was not shown in the Veteran's treatment records.  

In light of the above opinion of the February 2014 VA examiner, the Board finds that the preponderance of the evidence is against a finding that the Veteran's sleep impairment constitutes a disability separate from his already compensated PTSD symptomatology.  

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without a finding of a current sleep disorder distinct from the Veteran's already service-connected PTSD, there may be no service connection for the claimed disorder.  See id. 

The Board acknowledges that the VA examiner explained that, as a psychologist, he was unable to diagnose narcolepsy or a sleep breathing disorder or sleep apnea.  In that regard, the Board notes that there is no competent evidence of record tending to indicate that the Veteran has narcolepsy or sleep apnea.  As noted by the February 2014 VA examiner, there is not even any sleep study report in the claims file.  Also, the Veteran has never asserted that he has narcolepsy or similar symptoms.

With regard to sleep apnea or a sleep breathing disorder, the Board does acknowledge two articles submitted by the Veteran, one pertaining to PTSD and sleep apnea, and the other pertaining to PTSD and sleep breathing disorder.  While the Board does acknowledge these articles, they do not tend to indicate that the Veteran himself has sleep apnea or a sleep breathing disorder due to his PTSD - they do not address any of his particular history or symptomatology.  Moreover, the Board notes that the Veteran was examined already in July 2009 and May 2010 relating to his PTSD, which examiners noted his sleep complaints of nightmares or dreams, tossing and turning, and difficulty falling asleep or getting to sleep, but the Veteran never reported at these two examinations any sleep apnea or sleep breathing disorder symptoms, and there is no evidence of such in any of the other medical evidence of record showing his sleep complaints, all of which tends to diminish the credibility of his assertions by way of these two articles.  The Board notes that, generally, statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992).  Moreover, the Board finds that the Veteran is not shown to have the qualifications to diagnose sleep apnea or a sleep breathing disorder, which even the February 2014 VA examiner noted would be best left to a pulmonologist.

In that regard, to the extent that the Veteran, as a lay person, asserts that he does in fact have a sleep disorder (other than sleep apnea or a sleep breathing disorder) distinct from his service-connected PTSD (but possibly caused or aggravated by it), while the Board acknowledges that the Veteran is certainly qualified to report symptoms of nightmares and difficulty falling asleep or staying asleep, he is not shown to be qualified to offer an opinion as to whether his symptoms meet the diagnostic criteria for a sleep disorder under the DSM-IV distinct from his PTSD symptomatology, which certainly requires clinical expertise as demonstrated by the detailed rationale provided by the VA examiner, a licensed psychologist whose opinion the Board in any event finds to be by far more probative than the Veteran's based on the examiner's qualifications and detailed rationale.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

The Board also acknowledges an article submitted by the Veteran regarding symptoms of PTSD, including nightmares.  This article does not, however, pertain to sleep disorders caused or aggravated by (and distinct from) PTSD, and it does not tend to indicate that the Veteran has a sleeping disorder distinct from his PTSD symptoms.  Also, the Board acknowledges an article he submitted pertaining to PTSD research at NIH, which article does not address sleeping disorders.

As a final matter, to the extent that there may be any implicit theory of entitlement based on the undiagnosed illness and related provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the Board notes again that the March 2014 VA examiner opined that the Veteran's sleep impairment is a symptom of his diagnosed PTSD, and there is no competent evidence that indicates that it is otherwise an "undiagnosed" illness or a "medically unexplained" chronic multi-symptom illness.  Therefore, any such implicit assertion is without merit.

In summary, the Board concludes that the preponderance of the evidence is against granting service connection for a sleep disorder, to include as secondary to PTSD.  The benefit-of-the-doubt rule is not for application, as there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a sleep disorder as secondary to PTSD is denied.



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


